IN THE UNITED STATES DISTRICT COURT
FOR 'I`I-IE SOUTl-IERN DISTRICT OF OHIO
W}§€S`l`l"iRN DIVIS|ON
Crystal Brown`
P[aintit`f(s),

Case Number: l:lch398
vs.

Judge Susan .l. Dlott
Navienl,
Dct`endant($).
ORDER

The Court has reviewed the Report and Reconnnendation of United States Magistrate
Judge Karen IJ. l,itkovitz filed on October 23, 2018 (Doc. 10), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for liling such objections under ch. R. Civ. P. ?2(b) expired November 6, 20!8, hereby
ADOPTS said Report and Recommendation.

Accordingly, plaintil`l"’s case is DISMISSED in its entirety l"or want ol` prosecution and l'or
failure to obey an Order ot` the Cotn't.

lT IS SO ORDERED.

/<£owq. D@!i‘/

rJudge Susan .l. D@
United States Dis ct Court

